Exhibit 10.2

TO: Brian Jones

 

FR: Tim Busch

 

RE: Employment Agreement Modification - Term Sheet

 

DA: 7/27/17

 

I am pleased to offer you the following amendment as noted and become effective
on 8/1/17. The following modifications to your employment agreement will be
made:

 

 

1. Position:

Continuation of existing title: EVP, COO of Nexstar Broadcasting, Inc.

 

 

 

 

2. Responsibilities:

- Full oversight Nexstar Digital Media Services division of NBI

 

 

- Assist in development and growth of NBI overall revenue (digital and core) –
with the goal of working with President and Regional Vice Presidents on specific
goals and projects as such

 

 

- Report to President of NBI

 

 

- Other duties and projects as assigned by President of NBI

 

 

 

 

3. Term:

Extended thru 12/31/21

 

 

 

 

4. Salary:

Increased to $525,000 annually on 8/1/17.

 

 

 

 

 

Increased to $540,000 annually on 1/1/18.

 

 

 

 

 

Increased to $555,000 annually on 1/1/19.

 

 

 

 

 

Increased to $570,000 annually on 1/1/20.

 

 

 

 

 

Increased to $585,000 annually on 1/1/21.

 

 

 

 

5. Target Bonus:

Annual and remaining at 50% of base salary based on achieving

 

 

annual performance targets set by the President.

 

If you are in agreement with the above terms and conditions, please evidence by
signing below. Once this document is signed, preparation of the long form
employment agreement will commence. These terms shall be considered in effect
only once the Official Documents have been signed.

 

 

/S/ BRIAN JONES

 

/S/ TIMOTHY C BUSCH

Agreed and Accepted:

 

For the Company:

 

 

 

July 27, 2017

 

July 27, 2017

Date:

 

Date:

 

1

 